NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1874-17T4

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

NAJEE CROOM,

     Defendant-Appellant.
__________________________

                    Submitted February 6, 2019 – Decided July 31, 2019

                    Before Judges Fuentes and Moynihan.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Somerset County, Indictment No. 15-02-
                    0089.

                    Joseph E. Krakora, Public Defender, attorney for
                    appellant (Tamar Yael Lerer, Assistant Deputy Public
                    Defender, of counsel and on the briefs).

                    Gurbir S. Grewal, Attorney General, attorney for
                    respondent (Claudia Joy Demitro, Deputy Attorney
                    General, of counsel and on the brief).

PER CURIAM
      On February 18, 2015, a Somerset County Grand Jury indicted defendant

Najee Croom charging him with second degree unlawful possession of a

handgun, N.J.S.A. 2C:39-5(b), and fourth degree possession of hollow-nose

bullets, N.J.S.A. 2C:39-3(f). After arraignment, defendant filed a motion to

suppress the evidence against him.

      Pursuant to Rule 3:5-7(c), the trial court conducted an N.J.R.E. 104

evidentiary hearing on August 27, 2015, at which Franklin Township Police

Officers Deyo Swartz, Steven Ellmyer, and Alexander Sodbinow testified.

Defendant did not call any witnesses. The motion judge reserved decision at the

conclusion of the hearing. The judge issued a memorandum of opinion the

following day at which he explained the factual and legal basis for denying

defendant's motion to suppress.

      On December 8, 2014, all three police officers "observed a silver Ford

Taurus travelling after dark, southbound on Norma Ave[nue] in Franklin

Township, without its headlights on." Although the car's headlights were later

turned on, "the driver admitted the lights had not been on." After they stopped

the car, the officers noticed the man in the front passenger seat, whom they later

identified as defendant, was not wearing his seatbelt, in violation of N.J.S.A.

39:3-76.2f. When the officers obtained defendant's pedigree information to


                                                                          A-1874-17T4
                                        2
issue him a summons for this infraction, they discovered there was an open,

active warrant for defendant's arrest out of North Brunswick.

        The officers removed defendant from the car and arrested him on the open

warrant. A Terry1 pat-down revealed defendant had "a loaded handgun tucked

into his waistband." The judge found the testimony of all three police officers

credible in all respects.

        Defendant was tried before a jury on the two charges in the indictment on

two separate occasions. The trial court declared a mistrial both times after the

jury was unable to reach a unanimous verdict on any of the two charges.

Defendant thereafter entered into a negotiated agreement with the State through

which he pled guilty to an amended charge of a fourth degree violation of

firearms regulations under N.J.S.A. 2C:39-10(a)(1) and fourth degree

possession of hollow points bullets under N.J.S.A. 2C:39-3(f). The State agreed

to dismiss the second degree charge of unlawful possession of a handgun and

recommend that the court sentence defendant to two concurrent terms of one-

year probation and time served.




1
    Terry v. Ohio, 392 U.S. 1, 27 (1968).


                                                                         A-1874-17T4
                                        3
      The court sentenced defendant on September 28, 2017 in accordance with

the terms of the plea agreement. The judge found these two charges were

defendant's "third and fourth adult indictable convictions in the [S]tate of New

Jersey, defendant having prior convictions for resisting arrest [and] . . . violation

of [a] domestic violence Order." The judge found defendant was "entitled to a

total of seven hundred twenty-two [722] days jail time credit from December

8th, 2014, through November 28th, 2016." Defendant did not challenge the jail

time credit awarded by the court.

      In this appeal, defendant raises the following argument:

             POINT I

             THE MANNER IN WHICH THE MOTOR VEHICLE
             STOP     WAS      CONDUCTED      WAS
             UNCONSTITUTIONAL.

      We reject this argument and affirm. At the suppression hearing, defendant

argued the police officers did not have reasonable suspicion to stop the car

because the headlights were operational and activated before the stop. The

motion judge disagreed. Here, defendant argues the motion judge's findings are

not supported by a DVD video recording of the initial motor vehicle stop which

shows the car had its headlights on before the police stopped it. However, the

police officer who made the stop testified at the suppression hearing that


                                                                             A-1874-17T4
                                         4
although the headlights were on when he stopped the car, they were off when he

first saw the car drive by him. The officer also testified that the driver admitted

he was driving without the headlights on before he was stopped. The driver

turned on the headlights only after he saw the police car's overhead light and

heard the siren.

      In State v. Williamson, 138 N.J. 302, 304 (1999), the Court held that "the

State need prove only that the police lawfully stopped the car, not that it could

convict the driver of the motor-vehicle offense." The Court reaffirmed this

standard in State v. Locurto, when it held that "[t]o satisfy the articulable and

reasonable suspicion standard, the State is not required to prove that the

suspected motor-vehicle violation occurred." 157 N.J. 463, 470 (1999) (citing

Williamson, 138 N.J. at 304). Based on the testimony of the police officers, the

motion judge found the car did not have its headlights on when the officers first

saw the vehicle. We discern no legal basis to question the motion judge's

findings under the deferential standard of review established in State v. S.S.,

229 N.J. 360, 380-81 (2017).

      Affirmed.




                                                                           A-1874-17T4
                                        5